DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	Amendment after Non-final office action filed on 9/16/2022 is acknowledged. 
3.	Claims 2, 7 and 12 have been cancelled.
4.	Claims 1, 3-6, 8-11 and 13-22 are pending in this application.
5.	Claims 15-22 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.
6.	Applicant elected without traverse of Group 1 (claims 1-14) and elected without traverse a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as species of composition and/or hydrogel in the reply filed on 7/2/2021.
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a hydrogel composition comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.  A search was conducted on the elected species; and prior art was found.  Claims 1, 3-6, 8-11, 13 and 14 are examined on the merits in this office action.

Maintained Rejections
Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1, 3-6, 8-11, 13 and 14 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schroeder et al (US 2009/0093755 A1, filed with IDS) in view of Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS), Butcher et al (from www.nature.com/reviews/cancer, 2009, 9, pages 108-122, cited and enclosed in the previous office action) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS).
The instant claims 1, 3-6, 8-11, 13 and 14 are drawn to a hydrogel composition comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.
Schroeder et al, throughout the patent, teach a gel comprising hyaluronic acid (HA) crosslinked to collagen via a plurality of crosslink units for augmenting soft tissues in mammals, for example, Abstract; page 1, paragraphs [0002], [0004], [0006], [0009] and [0011]; page 2, paragraphs [0018]-[0027]; and page 3, paragraphs [0029]-[0033].  It meets the limitation of "wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units" recited in instant claim 1.  Although Schroeder et al do not explicitly state the gel comprising HA crosslinked to collagen is a hydrogel (comprising water), since water is used in the process of preparing the gel in Schroeder et al, and there is no indication that water is removed during the process of preparing such gel (see Figure 1; page 1, paragraphs [0005]-[0009]; page 2, paragraph [0019]; and page 3, paragraphs [0029]-[0033]), one of ordinary skilled in the art would understand and reasonably expect that the gel in Schroeder et al is a hydrogel comprising water and HA crosslinked to collagen via a plurality of crosslink units.  Schroeder et al further teach the amount of HA used for preparing the hydrogel is about 30 mg/ml or higher; the amount of collagen used for preparing the hydrogel is about 10-50 mg/ml, preferably about 30 mg/ml; and the collagen can be type I, II, III, IV, or V collagen, or a combination thereof, wherein human collagen type I is used in the working example, for example, page 1, paragraphs [0006] and [0009]; and page 3, paragraph [0030] and Table 1.  It meets the limitations of instant claims 4-6.  Schroeder et al also teach the hydrogel is administered by subcutaneous injection to augment soft tissue and to repair or correct congenital anomalies, acquired defects, or cosmetic defects including unilateral mammary hypoplasia, for example, page 1, paragraph [0011]; and page 2, paragraph [0026].  It meets the limitations of instant claims 13 and 14.  Furthermore, Schroeder et al teach the hydrogel comprising HA crosslinked to collagen via a plurality of crosslink units has an elastic modulus (synonym of storage modulus) higher than 200 Pa; and a hydrogel with elastic modulus of about 500 Pa, for example, page 1, paragraph [0008]; page 2, paragraph [0023]; and Figure 2.  In addition, Schroeder et al teach that although the collagen:HA ratios vary with age, sun exposure, type of skin, and other factors, matching the skin's composition could have a positive effect on duration and biocompatibility of a dermal filler, for example, page 1, paragraph [0002].   
The difference between the reference and instant claims 1, 3-6, 8-11, 13 and 14 is that the reference does not explicitly teach a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as the elected species of composition and/or hydrogel; the amounts/concentrations of HA and collagen, the storage modulus value and the limitation "wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide" recited in instant claim 1; and the limitations of instant claims 3 and 8-11.
However, Wang et al, throughout the literature, teach a method of preparing scaffold comprising hyaluronic acid (HA) crosslinked to collagen (Coll) with a water-soluble carbodiimide; and scaffolds comprising hyaluronic acid (HA) crosslinked to collagen (Coll) via a plurality of crosslink units, wherein different mixing ratios of Coll:HA, including mixing ratio of 1:2, 1:1 and 2:1, are used to prepare the scaffold, for example, Abstract; page 2372, left column, the 3rd paragraph; and page 2372, right column, Section “2.2. Fabrication of porous 3-D scaffolds”.  Wang et al further teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll, such as porosity, mean apparent density, degree of crosslinking, water absorption, compression and tension; and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption, for example, page 2378, Table 1.  Wang et al also teach amide bonds as well as ester bonds are formed in the crosslink units of the HA-collagen scaffold comprising a crosslinked macromolecular matrix comprising HA crosslinked to Coll, for example, page 2372, right column, Section “2.2. Fabrication of porous 3-D scaffolds”.  Furthermore, Wang et al teach sodium hyaluronate having a molecular weight of 1.39X106 Da is used to crosslink to collagen, for example, page 2372, Section “2.1. Materials”.  Therefore, in view of the combined teachings of Schroeder et al and Wang et al, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units and with a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, and wherein the weight ratio of the hyaluronic acid to the collagen is 2:1.  
The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions, for example, page 3960, right column, the last paragraph in Section "3.2. Structure morphology".  Davidenko et al also teach crosslinking of collagen–HA scaffolds using an EDS/NHS system (a water-soluble carbodiimide) proves to be an easy, effective and contaminant-free technique, for example, page 3958, right column, Section "2.2. Scaffold crosslinking"; and page 3967, left column, the 1st paragraph in Section "4. Conclusions".  Furthermore, Davidenko et al teach the collagen–HA mixed scaffolds increases the proportion of proliferative 3T3-L1 preadipocytes in addition to enhancing adipogenic conversion with adipogenic medium supplementation; and it can be considered as a valuable biomaterial for constructing tissue-specific scaffolds for adipose tissue engineering applications, such as mammary fat-pad tissue engineering, for example, Abstract; page 3966, Section "3.9. Three-dimensional preadipocyte cell culture and adipogenesis"; and page 3967, Section "4. Conclusions".
Furthermore, Taylor teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace, for example, column 2, lines 33-40.   
In addition, Butcher et al teach the elastic modulus (synonym of storage modulus) of various tissues including breast, for example, page 112, Figure 1.
And, Kablik et al teach elastic modulus G’ (also called storage modulus) of hydrogel is most often used to characterize the firmness of a gel; and hydrogels with higher G’ (higher stiffness) have a better ability to resist dynamic forces occurring during facial muscle movement and thus may provide better support and lift and longer duration of correction in areas such as nasolabial folds and marionette lines, while hydrogels with low G’ are probably better suited to areas with static and superficial wrinkles, where resistance to deformation is not critical, or areas where anatomy does not require stiffness but volume and softness are important, such as in lips, for example, pages 305-306, Section “Modulus”.  Kablik et al further teach the degree of cross-linking and gel concentration play important roles in defining the modulus of the gel, and many manufacturers use these parameters to influence the hardness or softness of their fillers, for example, page 306, left column, the 2nd paragraph and Figure 4.  Therefore, in view of the combined teachings of Schroeder et al, Taylor, Butcher et al and Kablik et al, it would have been obvious to one of ordinary skilled in the art to optimize the storage modulus of the hydrogel to obtain the desired property and/or function for augmenting soft tissues in mammals, including elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  
And, one of ordinary skilled in the art would have been motivated to optimize the concentrations/amounts of hyaluronic acid and collagen in the hydrogel, and the ratio of hyaluronic acid to collagen, since Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll with a water-soluble carbodiimide, and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll with a water-soluble carbodiimide is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
 Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor, Butcher et al and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 16 mg/ml to about 24 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 6 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of about 3:1 to about 7:1, and wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  It reads on a composition with a 1500 Pa storage modulus, human collagen, 4:1 to 6:1 ratio of hyaluronic acid and collagen, 20 mg/mL to 22 mg/mL hyaluronic and 4 mg/mL to 6 mg/mL collagen as the elected species of composition and/or hydrogel.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor, Butcher et al and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 16 mg/ml to about 24 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 6 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of about 3:1 to about 7:1, and wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa), because Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll with a water-soluble carbodiimide, such as porosity, mean apparent density, degree of crosslinking, water absorption, compression and tension; and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  Wang et al further teach amide bonds as well as ester bonds are formed in the crosslink units of the HA-collagen scaffold comprising HA crosslinked to Coll.  Wang et al also teach sodium hyaluronate having a molecular weight of 1.39X106 Da is used to crosslink to collagen.  Therefore, in view of the combined teachings of Schroeder et al and Wang et al, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising water and hyaluronic acid crosslinked to collagen with a water-soluble carbodiimide via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, and wherein the weight ratio of the hyaluronic acid to the collagen is 2:1.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll with a water-soluble carbodiimide is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions.  Davidenko et al also teach crosslinking of collagen–HA scaffolds using an EDS/NHS system (a water-soluble carbodiimide) proves to be an easy, effective and contaminant-free technique.  Taylor teaches that for soft tissue implant such as reshaping of breasts by soft tissue implant, the elastic modulus (synonym of storage modulus) of the hydrogel material is in the same range as that of the tissues it is designed to replace.  Butcher et al teach the elastic modulus (synonym of storage modulus) of various tissues including breast.  Kablik et al teach elastic modulus G’ (also called storage modulus) of hydrogel is most often used to characterize the firmness of a gel; and hydrogels with higher G’ (higher stiffness) have a better ability to resist dynamic forces occurring during facial muscle movement and thus may provide better support and lift and longer duration of correction in areas such as nasolabial folds and marionette lines, while hydrogels with low G’ are probably better suited to areas with static and superficial wrinkles, where resistance to deformation is not critical, or areas where anatomy does not require stiffness but volume and softness are important, such as in lips.  Kablik et al further teach the degree of cross-linking and gel concentration play important roles in defining the modulus of the gel, and many manufacturers use these parameters to influence the hardness or softness of their fillers.  Therefore, in view of the combined teachings of Schroeder et al, Taylor, Butcher et al and Kablik et al, it would have been obvious to one of ordinary skilled in the art to optimize the storage modulus of the hydrogel to obtain the desired property and/or function for augmenting soft tissues in mammals, including elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  And, one of ordinary skilled in the art would have been motivated to optimize the concentrations/amounts of hyaluronic acid and collagen in the hydrogel, and the ratio of hyaluronic acid to collagen, since Wang et al teach the effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll with a water-soluble carbodiimide, and the HA-collagen scaffold with the ratio of HA to collagen at 2:1 has the most water absorption.  The effects of different mixing ratios of Coll:HA on various properties of the HA-collagen scaffold comprising HA crosslinked to Coll with a water-soluble carbodiimide is also taught in Davidenko et al.  Davidenko et al further teach heterogeneity in the scaffold microstructures (the presence of large pores, local regions of higher density, etc.) may be partially the result of the relatively high concentration of collagen or collagen–HA suspension used for scaffold preparation; difficulties in achieving completely uniform collagen-type sponges from rather highly concentrated suspensions are reported in other works; and scaffolds obtained from less concentrated suspensions display a more uniform pore microstructure but their mechanical properties are fairly poor in comparison with those exhibited by sponges achieved from more concentrated suspensions.  In addition, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor, Butcher et al and Kablik et al with routine optimization to develop an injectable hydrogel composition comprising water and hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, wherein the hydrogel component has a hyaluronic acid concentration of about 16 mg/ml to about 24 mg/ml (such as 20 mg/ml to 22 mg/ml) and a collagen concentration of about 3 mg/ml to about 6 mg/ml (such as 4 mg/ml to 6 mg/ml), wherein the hyaluronic acid is crosslinked to the collagen using hyaluronic acid having a molecular weight of 1.39X106 Da, and the collagen is human collagen type I, wherein the hydrogel has a weight ratio of the hyaluronic acid to the collagen of about 3:1 to about 7:1, and wherein the hydrogel has elastic modulus (synonym of storage modulus) of between about 1000 Pa and about 5000 Pa (such as about 1500 Pa).  

Response to Applicant's Arguments
10.	Applicant argues that "The Cited References Fail to Teach or Suggest an HA-Collagen Hydrogel Crosslinked with a Water Soluble Carbodiimide According to Claim 1."  Applicant further argues that "There is no Reasonable Expectation that a HA-Collagen Hydrogel with the Recited Concentrations of HA and Collagen and Crosslinked with a Water Soluble Carbodiimide Would have a Storage Modulus Value of Between About 850 Pa and About 5,000 Pa."  Applicant also argues that "The Specification Establishes that the Claimed HA-Collagen Hydrogel Composition Exhibits Unexpected Results."
11.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant’s arguments that the cited references fail to teach the limitation "wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide" recited in instant claim 1, first, the Examiner would like to point out that as stated in Section 9 above, both Wang et al and Davidenko et al teach tissue scaffold comprising a crosslinked product comprising hyaluronic acid (HA) crosslinked to collagen (Coll) with a water-soluble carbodiimide.  And Davidenko et al explicitly teach crosslinking of collagen–HA scaffolds using an EDS/NHS system (a water-soluble carbodiimide) proves to be an easy, effective and contaminant-free technique.  The Examiner understands that in both Wang et al and Davidenko et al, after the crosslinking process, the scaffolds comprising the crosslinked product are lyophilized.  However, in the instant case, the Examiner would like to point out that the recited crosslinked product comprising HA crosslinked to collagen is one of the components of the instant claimed hydrogel.  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the recited crosslinked product comprising HA crosslinked to collagen can be a lyophilized scaffold.  Furthermore, the Examiner would like to point out that in both Wang et al and Davidenko et al, before the lyophilization process, both the crosslinking process and the resulted crosslinked product are in a solution.  Second, as stated in the previous office action, the Examiner understands that the tissue scaffold discussed in Davidenko et al is not identical to instant claimed hydrogel.  However, in the instant case, as stated in Section 9 above, Davidenko et al explicitly teach the collagen–HA mixed scaffolds increases the proportion of proliferative 3T3-L1 preadipocytes in addition to enhancing adipogenic conversion with adipogenic medium supplementation; and it can be considered as a valuable biomaterial for constructing tissue-specific scaffolds for adipose tissue engineering applications, such as mammary fat-pad tissue engineering.  Furthermore, in view of the combined teachings of the cited prior art references, one of ordinary skilled in the art would understand and reasonably expect that the advantages of using an EDS/NHS system (a water-soluble carbodiimide) to prepare a crosslinked product comprising HA crosslinked to collagen is not limited to the one disclosed in Davidenko et al only.  Taken all these together, in the instant case, considering the state of art regarding using an EDS/NHS system (a water-soluble carbodiimide) to prepare a crosslinked product comprising HA crosslinked to collagen, and in view of the combined teachings of Schroeder et al, Wang et al and Davidenko et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to develop a hydrogel composition comprising a crosslinked product comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units with a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond.  And the injectable hydrogel composition developed from the combined teachings of the cited prior art references with routine optimization set forth in Section 9 above meets each and every limitation recited in instant claims 1, 3-6, 8-11, 13 and 14.
In response to Applicant's arguments that there is no reasonable expectation that a HA-collagen hydrogel with the recited concentrations of HA and collagen and crosslinked with a water soluble carbodiimide would have a storage modulus value of between about 850 Pa and about 5,000 Pa, as stated in the previous office action, first, the Examiner would like to point out that other than a statement, Applicant fails to provide any evidence and/or reasoning that indicates one of ordinary skilled in the art would not expect a HA-collagen hydrogel with the recited concentrations of HA and collagen and crosslinked with a water soluble carbodiimide would have a storage modulus value of between about 850 Pa and about 5,000 Pa.  Second, as stated in Section 9 above, Kablik et al explicilty teach elastic modulus G’ (also called storage modulus) of hydrogel is most often used to characterize the firmness of a gel; and the degree of cross-linking and gel concentration play important roles in defining the modulus of the gel, and many manufacturers use these parameters to influence the hardness or softness of their fillers.  Taken all these together, considering the state of art regarding hydrogel scaffold and in view of the combined teachings of the cited prior art references as set forth in Section 9 above, one of ordinary skilled in the art would understand and reasonably expect that through routine optimization of parameters such as the degree of cross-linking and gel concentration, a HA-collagen hydrogel with the recited concentrations of HA and collagen and crosslinked with a water soluble carbodiimide would have a storage modulus value of between about 850 Pa and about 5,000 Pa.
In response to Applicant's arguments that the instant specification establishes that the instant claimed hydrogel composition exhibits unexpected results, it appears to the Examiner that the data Applicant cited for such arguments are presented in the related US patent 9662422 B2; and the instant specification fails to provide any data that establishes the instant claimed hydrogel composition exhibits unexpected results.  Furthermore, with regards to the data presented in US patent 9662422 B2, first, the Examiner would like to point out that as stated in MPEP: "Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims." (see MPEP § 716.02(b) Ill).  In the instant case, the comparison should be made with the hydrogel disclosed in Schroeder et al (US 2009/0093755 A1, filed with IDS).  Second, the Examiner would like to point out that the scope of instant claimed hydrogel is extremely broad, including various amounts and/or ratios of hyaluronic acid and collagen; various types of hyaluronic acid and collagen; various storage modulus and so on.  And in the instant case, the Examiner understands that Sample G in US patent 9662422 B2 provides a marked increase in the graft volume retention and a decrease in graft volume variability, in comparison to Samples A and F that do not meet the requirements of the present claims.  However, the Examiner would like to bring Applicant's attention to Samples B, C and E in US patent 9662422 B2, which do not appear to meet the requirements of the present claims, but provide more increase in the graft volume retention and more decrease in graft volume variability, in comparison to Sample G.  Therefore, in the instant case, in view of the data presented in US patent 9662422 B2 as a whole, one of ordinary skilled in the art would understand and reasonably expect that the data observed with Sample G are not limited to the hydrogel that meets the requirements of the present claims; and one of ordinary skilled in the art would not reasonably extrapolate the data observed with Sample G to all the hydrogel recited in instant claims.  And as stated in MPEP, "Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012] Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." (see MPEP § 716.02(d)).  Third, in the instant case, it appears to the Examiner that the data presented in US patent 9662422 B2 are obtained from one experiment; and there is no error bar and/or statistical analysis with the data presented.  And the MPEP states: "The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." (see MPEP § 716.02(b)).  Therefore, the alleged unexpected results are insufficient to overcome instant rejection.   
 Taken all these together, the rejection is deemed proper and is hereby maintained.

Obviousness Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

13.	Claims 1, 3-6, 8-11, 13 and 14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent 9662422 B2 in view of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS) and Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS). 
14.	Instant claims 1, 3-6, 8-11, 13 and 14 are drawn to a hydrogel composition comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.  
15.	Claim 1 of US patent 9662422 B2 is drawn to a method of treating a soft tissue defect in a subject, the method comprising injecting a dermal filler composition into the subject's skin; wherein the composition comprises: (i) a hydrogel comprising: (a) water; and (b) a crosslinked macromolecular matrix comprising hyaluronic acid crosslinked to collagen via a plurality of crosslink units, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the crosslinked macromolecular matrix has a weight ratio of the hyaluronic acid to the collagen of 1: 1 to 7:1; wherein said hydro gel has a hyaluronic acid concentration of 6 mg/mL to 21 mg/mL, a collagen concentration of 3 mg/mL to 12 mg/mL, and a storage modulus value of between 850 Pa and 5,000 Pa; and (ii) a cellular component comprising cells obtained from adipose tissue; wherein the composition has a fat:hydrogel weight ratio of 1: 1 to 5: 1; and wherein the injection results in an increase in soft tissue volume and an increase in the volume retention, thereby treating the defect.  Dependent claims 2-19 of US patent 9662422 B2 recite further limitations to the method in claim 1.
	The method recited in claims 1-19 of US patent 9662422 B2 are in possession of a hydrogel recited in instant claims 1, 3, 8-11, 13 and 14, except the limitation "wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide".
16.	The difference between instant claims 1, 3-6, 8-11, 13 and 14 and claims 1-19 of US patent 9662422 B2 is that claims 1-19 of US patent 9662422 B2 do not teach the limitation "wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide" recited in instant claim 1; and the limitations of instant claims 4-6.
However, in view of the combined teachings of Schroeder et al, Wang et al and Davidenko et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to modify the hydrogel used in the method recited in claims 1-19 of US patent 9662422 B2 and develop the composition/hydrogel recited in instant claims 1, 3-6, 8-11, 13 and 14.  

17.	For the same/similar reasoning/rational as the rejection set forth in Sections 13-16 above, instant claims 1, 3-6, 8-11, 13 and 14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of US patent 9782517 B2; claims 1-34 of US patent 9795711 B2; claims 1-14 of US patent 9821086 B2; and claims 1-18 of US patent 10434214 B2; and in view of the combined teachings of Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS) and Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS) as set forth in Section 9 above.

18.	For the same/similar reasoning/rational as the rejection set forth in Sections 13-16 above, instant claims 1, 3-6, 8-11, 13 and 14 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 and 20-32 of co-pending Application 16/527804 and in view of the combined teachings of Taylor (US 4657553, filed with IDS), Butcher et al (from www.nature.com/reviews/cancer, 2009, 9, pages 108-122, cited and enclosed in the previous office action) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS) with routine optimization as set forth in Section 9 above. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

19.	Claims 1, 3-6, 8-11, 13 and 14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US patent 9480775 B2 in view of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS), Butcher et al (from www.nature.com/reviews/cancer, 2009, 9, pages 108-122, cited and enclosed in the previous office action) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS). 
20.	Instant claims 1, 3-6, 8-11, 13 and 14 are drawn to a hydrogel composition comprising about 16 mg/ml to about 24 mg/ml of a hyaluronic acid and about 3 mg/ml to about 6 mg/ml of a collagen, wherein the hyaluronic acid is crosslinked with the collagen via a plurality of crosslink units, wherein the hyaluronic acid is crosslinked with the collagen via a water-soluble carbodiimide, wherein at least a portion of the crosslink units comprise an amide bond, and wherein the composition has a storage modulus value of between about 850 Pa and about 5,000 Pa; and an injectable hydrogel product comprising such composition.  
21.	Claim 1 of US patent 9480775 B2 is drawn to a hydrogel composition for soft tissue augmentation, comprising: a hyaluronic acid polymer crosslinked with collagen via a zero-length crosslinking agent; wherein said hydrogel is formed by: (a) reacting said hyaluronic acid polymer with said collagen via said zero-length cross-linking agent; wherein said zero-length cross-linking agent is a carbodiimide; thereby providing a crosslinked hyaluronic acid/collagen based composition; and (b) sterilizing the crosslinked hyaluronic acid/collagen-based composition using a gaseous agent or an irradiation source, wherein the irradiation source comprises ultraviolet light, visible light or microwaves.  Dependent claims 2-14 of US patent 9480775 B2 recite further limitations to the hydrogel composition in claim 1.
22.	The difference between instant claims 1, 3-6, 8-11, 13 and 14 and claims 1-14 of US patent 9480775 B2 is that claims 1-14 of US patent 9480775 B2 do not teach the amount of collagen recited in instant claims 1 and 11; the storage modulus value recited in instant claim 1; and the limitations of instant claims 3-6, 8, 9, 13 and 14.
However, in view of the combined teachings of Schroeder et al, Wang et al, Davidenko et al, Taylor, Butcher et al and Kablik et al with routine optimization as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to modify the hydrogel composition for soft tissue augmentation recited in claims 1-14 of US patent 9480775 B2 and develop composition and/or injectable hydrogel product recited in instant claims 1, 3-6, 8-11, 13 and 14. 

23.	For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 3-6, 8-11, 13 and 14 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 10111984 B2 and claims 1-23 of US patent 10905797 B2, and in view of the combined teachings of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS), Butcher et al (from www.nature.com/reviews/cancer, 2009, 9, pages 108-122, cited and enclosed in the previous office action) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS) with routine optimization as set forth in Section 9 above. 

24.	For the same/similar reasoning/rational as the rejection set forth in Sections 19-22 above, instant claims 1, 3-6, 8-11, 13 and 14 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of co-pending Application 17/161446 and in view of the combined teachings of Schroeder et al (US 2009/0093755 A1, filed with IDS), Wang et al (Acta Biomaterialia, 2009, 5, pages 2371-2384, filed with IDS), Davidenko et al (Acta Biomaterialia, 2010, 6, pages 3957-3968, filed with IDS), Taylor (US 4657553, filed with IDS), Butcher et al (from www.nature.com/reviews/cancer, 2009, 9, pages 108-122, cited and enclosed in the previous office action) and Kablik et al (Dermatol Surg, 2009, 35, pages 302-312, filed with IDS) with routine optimization as set forth in Section 9 above. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Please note: in the instant case, US patents 9480775 B2, 10111984 B2 and 10905797 B2, and co-pending Application 17/161446 share the same Applicant (Allergan, Inc.) with instant Application.

Response to Applicant's Arguments
25.	Applicant argues that "Applicant respectfully requests that these rejections be held in abeyance until no other rejections remain."
26.	Applicant's arguments have been fully considered but have not been found persuasive. 
Until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LI N KOMATSU/Primary Examiner, Art Unit 1658